Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/04/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 14 and 20 are independent claims. 


Applicant’s Response
4.	In Applicant’s response dated 11/04/2022, applicant has amended the following:
a) Claims 1, 14 and 20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Raleigh et al. (hereinafter “Raleigh”), U.S. Published Application No. 20170201850 A1 of record. 
Claim 1:
Raleigh teaches One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: (see par. 1904; non-transitory machine-readable storage medium has one or more instructions embodied therein that, when executed by a processing unit)

determining, via a subscription platform of a wireless carrier network, whether information for one or more third-party services or one or more third-party media content files (e.g., media files of Netflix or third-party services such as Facebook par. 581; The service plans illustrated can also represent service plans for individual applications or access to particular services (e.g., Facebook, Yahoo, Netflix, Amazon, etc.).) are to be presented via a common ordering interface portal based at least on a network subscription plan that a user has to access telecommunication services of a wireless carrier network; (e.g., using an interface portal to present third party services based on a network subscription plan that a user has to access the telecommunication services of a wireless mobile network. Services or media files are presented as a new service plan in effort to benefit the user Figure 214 and 218; services presented for prepaid and postpaid subscription plans par. 1076; In some embodiments, the UI location manager 132-1 (or some other device agent), or the device management system 170-1 evaluates a user's use of services in order to determine a new service plan or an alternate service plan that the user might benefit from or be willing to purchase (an “alternate service”). In some embodiments, a user is currently using a pre-paid hourly Internet access plan, and the user is using several hours per day, and there is a less expensive post-paid recurring service plan, then the post-paid recurring service plan is identified as an alternate service by service analysis algorithms in the UI location manager 132-1 (or some another device agent), or the device management system 170-1.  )
in response to the network subscription plan that the user is currently using to access the telecommunication services of the wireless carrier network being a postpaid subscription plan, providing, via the subscription platform, the information on the one or more third-party services for presentation via the common ordering interface portal; (e.g., whether a user is currently subscribed to a postpaid or pre paid subscription plan, advertising information about the new subscription plan which includes new services or files associated with the new plan is presented in effort to benefit the user Examiner notes prepaid and recurring post paid launch partitions includes presented services and application files are considered as part of the advertising information. par. 4; Today, users of mobile devices (e.g., cellular phones, smart phones, etc.) subscribe to a service plan in order to take advantage of various services including voice, messaging, and data services offered by wireless service providers (e.g., carriers).  This application discloses novel approaches that allow users to purchase services on an as-needed, a la carte basis, thus enabling users to have customized service plans and service plan combinations. This application also discloses novel ways to present information associated with voice, messaging, and data service plans through user interfaces of mobile devices. par. 1016; A third service launch partition 4222 is for post-paid (for example, recurring) services and applications.) Par. 1028; partition 4222 for service launch objects associated with post-paid (or recurring) services and connected applications.) par. 1077; In some embodiments, a user is subscribed to a first service and the UI location manager 132-1 or the device management system 170-1 identify a service launch object notification message that is associated with a service launch object for the alternate service, and the UI location manager 132-1 places the service launch object notification message advertising an alternate service on, in, touching or near the first service launch object.)
and in response to the network subscription plan that the user is currently using to access the telecommunication services of the wireless carrier network being a prepaid subscription plan, providing, via the subscription platform, the information on the one or more third-party media content files for presentation via the common ordering interface portal. (e.g., whether a user is currently subscribed to a postpaid or pre paid subscription plan, advertising information about the new subscription plan which includes new services or files associated with the new plan is presented in effort to benefit the user par. 1016; A second service launch partition 4221 is for pre-paid services and applications. par. 1016; A second example of a proximity message is the “Click for Free Trial” icon title message 4263 below the service launch object icon 4225 for pre-paid email. par. 1028; partition 4221 for service launch objects associated with pre-paid services and connected applications par. 1076; In some embodiments, a user is currently using a pre-paid hourly Internet access plan, and the user is using several hours per day, and there is a less expensive post-paid recurring service plan, then the post-paid recurring service plan is identified as an alternate service by service analysis algorithms in the UI location manager 132-1 (or some another device agent), or the device management system 170-1.)
wherein the information on the one or more third-party services provided on the common ordering interface portal when the network subscription plan currently used by the user is the postpaid subscription is not provided on the common ordering interface portal when the subscription platform determines that the network subscription plan currently used by the user is the prepaid subscription plan. (e.g., prior to identifying information is about an alternative service (e.g., postpaid being a cheaper alternative), information regarding the currently used subscription plan (e.g., prepaid) is displayed.  Also, user may elect to display may pick and choose which one of the partitions for services while being subscribed to a first subscription plan par. 1076; In some embodiments, a user is currently using a pre-paid hourly Internet access plan, and the user is using several hours per day, and there is a less expensive post-paid recurring service plan, then the post-paid recurring service plan is identified as an alternate service by service analysis algorithms in the UI location manager 132-1 (or some another device agent), or the device management system 170-1.)  par. 1090; In some embodiments, a user may select to display one or more service launch partitions from: free services, pre-paid services and trial services partitions (or any other available service launch object categories) within the UI service launch partition. In some embodiments, a user may elect not to display one or more of post-paid or recurring services (or any other available service categorization).)

Claim 2 depends on claim 1:
Raleigh teaches wherein the acts further comprise in response to the network subscription plan being the prepaid subscription plan, providing the information on one or more additional third-party services for presentation via the common ordering interface portal. (e.g., providing information within the partitions of services for free services, prepaid, or postpaid subscription plans (e.g., recurring plans) as shown in Figures 214 and 218 par. 1016; A second service launch partition 4221 is for pre-paid services and applications. par. 1016; A third service launch partition 4222 is for post-paid (for example, recurring) services and applications.) Par. 1028; partition 4222 for service launch objects associated with post-paid (or recurring) services and connected applications. par. 1090; In some embodiments, a user may select to display one or more service launch partitions from: free services, pre-paid services and trial services partitions (or any other available service launch object categories) within the UI service launch partition. In some embodiments, a user may elect not to display one or more of post-paid or recurring services (or any other available service categorization).)
Claim 3 depends on claim 1:
Raleigh teaches wherein a third-party party service is a delivery service, an online media access service, or an online interactive service, and wherein a media content file is an audio file, a video file, or a multimedia file. (e.g., online services such as Facebook, Amazon and Netflix and wherein a media content file is a Netflix media file or ITune audio file and online interactive service shown in Figure 218 such as email or maps par. 581; The service plans illustrated can also represent service plans for individual applications or access to particular services (e.g., Facebook, Yahoo, Netflix, Amazon, etc.). par. 1042; FIG. 224 shows an embodiment 16850 where the connected movie application icon 4257 (for example, Netflix or iTunes) is displaying a service launch object notification message 4258 indicating that movie download is available at a special price during a limited time that the network is not typically busy.)
Claim 4 depends on claim 1:
Raleigh teaches wherein the acts further comprise: receiving an input of a corresponding service start date and a corresponding end date for a third-party service via the common ordering interface portal;  (e.g., Talk for hours or Facebook for 1 hour or 10MB for 24 hours as shown in Figures 86 and 91 Examiner considers the time period specified as the “start date and end date” corresponding to a input received for a third party service par. 595; For example, a base service plan bundle can include a set of service plans that provide services to which the user of the mobile wireless communication device 100 subscribes for a specified repeated time period. par. 622; In the example of FIG. 86, the featured plan area contains three plans: Facebook for 1 hour for 10 cents, a 2-minute domestic calling plan for 10 cents, and a 10 MB data plan that expires in 24 hours for 25 cents.  Par. 627; FIG. 91 shows five service plans available in the "Social" category: Facebook for 1 hour for 10 cents; Facebook for 24 hours for 25 cents; Twitter for 1 hour for 10 cents; Twitter for 24 hours for 25 cents; and YouTube for 1 hour, expiring in 1 day, for 25 cents.)
determining whether a subscription cost of the third-party service between the corresponding start date and the corresponding end date is covered by the network subscription plan of the user; (e.g., sponsored service plans are covered by the network subscription plan of the user par. 640; FIG. 103 shows several details about the Pulse music service plan, including that the Pulse music service plan has a lifespan of 3 days, that it is a free service plan (e.g., a sponsored service plan) that provides for up to 30 MB of Pulse music for free, and that the user has not consumed any content associated with this service plan. Par. 709; In some embodiments, access to the activation server is provided through a sponsored service (or "ambient" service) at no cost (or at reduced cost) to the user of the mobile wireless communication device 100, e.g., through a wireless cellular access network.)


and in response to determining that the subscription cost of the third-party service is covered, initiating a provisioning of the third-party service to the user via the common ordering interface portal according to the corresponding start date and the corresponding end date. (e.g., provisioning of the third party service based on selected service plan par. 11; service plan provisioning, par. 293; FIGS. 300 to 305 illustrate systems for providing service plan offer, selection, provisioning and management for mobile devices through one or more APIs in accordance with some embodiments. Par. 310; FIGS. 332 to 335 illustrate systems to provide for service offer, selection, activation and/or provisioning for mobile devices in accordance with some embodiments.)
Claim 5 depends on claim 4:
Raleigh teaches wherein the acts further comprise, in response to determining that the subscription cost of the third-party service is not covered: 
receiving an input of a user consent to the subscription cost via the common ordering interface portal following a presentation of the subscription cost on the common ordering interface portal; ( e.g., receiving input choices and presenting service cost information par. 1284; As shown in FIG. 4, the service processor 115 includes a service interface or user interface 101. In some embodiments, the user interface 101 provides the user with information and accepts user choices or preferences on one or more of the following: user service information, user billing information, service activation, service plan selection or change, service usage or service activity counters, remaining service status, service usage projections, service usage overage possibility warnings, service cost status, service cost projections, service usage control policy options, privacy/CRM/GPS related options, and/or other service related information, settings, and/or options. For example, the user interface 101 can collect service usage information from service monitor agent 1696 to update the local service usage counter (and/or, alternatively, the service usage information is obtained from the service controller 122) to update user interface service usage or service cost information for display to the user.)
charging the subscription cost for the third-party service to a subscriber account that the user uses with the wireless carrier network; (e.g., charging and billing the user account par. 11; Also disclosed herein are methods, systems and apparatuses that provide for communication of control messages for device authorization, device activation, service plan selection and customization, service plan provisioning, service usage monitoring, service notifications, service control, service accounting/charging/billing, and service plan design using one or more APIs.)
and initiating the provisioning of the third-party service to the user via the common ordering interface portal according to the corresponding start date and the corresponding end date via the common ordering interface portal. (e.g., provisioning of the third party service based on selected service plan par. 11; service plan provisioning, par. 293; FIGS. 300 to 305 illustrate systems for providing service plan offer, selection, provisioning and management for mobile devices through one or more APIs in accordance with some embodiments. Par. 310; FIGS. 332 to 335 illustrate systems to provide for service offer, selection, activation and/or provisioning for mobile devices in accordance with some embodiments.)
Claim 6 depends on claim 5:
Raleigh teaches wherein the acts further comprise sending a payment to an account of a corresponding third-party service provider that provided the third-party service. (e.g., sending a payment to third-party service listed in the invoice as shown in Figure 139; par. 699; FIG. 139 illustrates a representative screen 10710 that presents additional detailed information for the second invoice shown on representative screen 700 of FIG. 138. Invoice details can include payments, purchases, and fees related to one or more service plans.)
Claim 7 depends on claim 5:
Raleigh teaches wherein the subscriber account is controlled by a primary account holder, and the user is authorized by the primary account holder to use the subscriber account. (e.g., master device belongs to the primary account holder par. 726; Having used one mobile wireless communication device, hereinafter referred to as the "master device" ("Jeff Master" in FIG. 147), to establish a master service account and configure payment options, including a payment source and, if desired, an automated top up of master service account funds, in some embodiments, the subscriber is able to add other mobile wireless communication devices 100 par. 727; In some embodiments, the "master" device is referred to as a "primary" device.)
Claim 8 depends on claim 1:
Raleigh teaches wherein the acts further comprise: receiving a selection of a third-party media content file via the common ordering interface portal; (e.g., receiving a selection of media files from Netflix par. 581; The service plans illustrated can also represent service plans for individual applications or access to particular services (e.g., Facebook, Yahoo, Netflix, Amazon, etc.).)\
determining whether a consumption fee of the third-party media content file is covered by the network subscription plan of the user; (e.g., sponsored service plans are covered by the network subscription plan of the user par. 640; FIG. 103 shows several details about the Pulse music service plan, including that the Pulse music service plan has a lifespan of 3 days, that it is a free service plan (e.g., a sponsored service plan) that provides for up to 30 MB of Pulse music for free, and that the user has not consumed any content associated with this service plan. Par. 709; In some embodiments, access to the activation server is provided through a sponsored service (or "ambient" service) at no cost (or at reduced cost) to the user of the mobile wireless communication device 100, e.g., through a wireless cellular access network.)
and in response to determining that the consumption fee of the third-party media content file is covered, initiating a provisioning of the third-party media content file to the user via the common ordering interface portal. (e.g., provisioning of the third party service based on selected service plan par. 11; service plan provisioning, par. 293; FIGS. 300 to 305 illustrate systems for providing service plan offer, selection, provisioning and management for mobile devices through one or more APIs in accordance with some embodiments. Par. 310; FIGS. 332 to 335 illustrate systems to provide for service offer, selection, activation and/or provisioning for mobile devices in accordance with some embodiments.)
Claim 9 depends on claim 8:
Raleigh teaches wherein the acts further comprise, in response to determining that the consumption fee of the third-party media content file is not covered: 
receiving an input of a user consent to the consumption fee via the common ordering interface portal following a presentation of the consumption fee on the common ordering interface portal; ( e.g., receiving input choices and presenting service cost information par. 1284; As shown in FIG. 4, the service processor 115 includes a service interface or user interface 101. In some embodiments, the user interface 101 provides the user with information and accepts user choices or preferences on one or more of the following: user service information, user billing information, service activation, service plan selection or change, service usage or service activity counters, remaining service status, service usage projections, service usage overage possibility warnings, service cost status, service cost projections, service usage control policy options, privacy/CRM/GPS related options, and/or other service related information, settings, and/or options. For example, the user interface 101 can collect service usage information from service monitor agent 1696 to update the local service usage counter (and/or, alternatively, the service usage information is obtained from the service controller 122) to update user interface service usage or service cost information for display to the user.)

charging the consumption fee for the third-party media content file to a subscriber account that the user uses with a wireless carrier; (e.g., charging and billing the user account par. 11; Also disclosed herein are methods, systems and apparatuses that provide for communication of control messages for device authorization, device activation, service plan selection and customization, service plan provisioning, service usage monitoring, service notifications, service control, service accounting/charging/billing, and service plan design using one or more APIs.)

and initiating the provisioning of the third-party media content file to the user via the common ordering interface portal. (e.g., provisioning of the third party service based on selected service plan par. 11; service plan provisioning, par. 293; FIGS. 300 to 305 illustrate systems for providing service plan offer, selection, provisioning and management for mobile devices through one or more APIs in accordance with some embodiments. Par. 310; FIGS. 332 to 335 illustrate systems to provide for service offer, selection, activation and/or provisioning for mobile devices in accordance with some embodiments.)
Claim 10 depends on claim 9:
Raleigh teaches wherein the acts further comprise sending a payment to an account of a third-party content provider that provided the third-party media content file. (e.g., sending a payment to third-party service listed in the invoice as shown in Figure 139; par. 699; FIG. 139 illustrates a representative screen 10710 that presents additional detailed information for the second invoice shown on representative screen 700 of FIG. 138. Invoice details can include payments, purchases, and fees related to one or more service plans.)

Claim 11 depends on claim 10:
Raleigh teaches wherein the subscriber account is controlled by a primary account holder, and the user is authorized by the primary account holder to use the subscriber account. (e.g., master device belongs to the primary account holder par. 726; Having used one mobile wireless communication device, hereinafter referred to as the "master device" ("Jeff Master" in FIG. 147), to establish a master service account and configure payment options, including a payment source and, if desired, an automated top up of master service account funds, in some embodiments, the subscriber is able to add other mobile wireless communication devices 100 par. 727; In some embodiments, the "master" device is referred to as a "primary" device.)

Claim 12 depends on claim 1:
Raleigh teaches further comprising: collecting data that includes service usage data and content consumption data for multiple users as the users obtain at least one of one or more third-party services or one or more third-party media content files; (e.g., providing usage information on media files for presentation with subscription Netflix media service par. 581; The service plans illustrated can also represent service plans for individual applications or access to particular services (e.g., Facebook, Yahoo, Netflix, Amazon, etc.).par. 582; In some embodiments, service plans or service plan bundles can be shared among multiple mobile wireless communication devices 100, and the usage information 10262 can represent combined service usage information for a shared service plan or service plan bundle of a device group and/or individual service usage information available to the particular mobile wireless communication device 100.)
correlating the data with user characteristics of the multiple users to generate correlated data;  (e.g., correlating usage data with demographics of a group of user devices to generate correlated data par. 1064; In some embodiments, for updating service launch objects for device groups, payments received by a UI location management service provider are for the device group and not just individual devices, and the payments are adjusted as a function of how closely the device group information (for example, information derived from device usage state--history, logs, demographic, geographic, etc.) matches the desired device group information for the entity that is paying for enhanced service launch object discovery (or selection, or use, or clicks, etc.). par. 1066; the payments may be adjusted as a function of how closely the device group demographic information (for example, information derived from device usage state history) matches the desired demographics for the entity that is paying for enhanced service launch object discovery.)
and providing one or more custom offers to the user based on a corresponding data subset of the correlated data. (e.g., customized marketing offers based on demographical data and service plan data par. 1076; In some embodiments, the UI location manager 132-1 (or some other device agent), or the device management system 170-1 evaluates a user's use of services in order to determine a new service plan or an alternate service plan that the user might benefit from or be willing to purchase (an “alternate service”).   par. 1130; In some embodiments, the marketing message management system checks a device or user service plan status (for example, state) and generates a marketing message to the user for services associated with that service or application and the marketing message management system sends marketing messages related to the service or application. In some embodiments, the marketing message management system enters information of the device receiving the marketing message into a differentiated demographics value database indicating that marketing messages for that service or application are more valuable when sent to that device.)

Claim 13 depends on claim 1:
Raleigh teaches further comprising: storing data regarding a particular bundle that includes at least one of one or more third-party services or one or more third-party media content files as inputted via the common ordering interface portal by the user; ( e.g., storing configuration data  regarding service plan bundles par. 1230; In some embodiments, service plans and service plan bundles can be assigned to a group of mobile wireless communication devices. par. 1232; In some embodiments, the administrative user can configure individual service plans and/or service plan bundles included in the service plan catalog.)

receiving a request from the user to share the bundle with one or more additional users; (e.g., primary user sharing the bundle plan with secondary users par. 787; In some embodiments, a "primary" device (or a user with permissions capabilities) in the device group can share a service plan with a "secondary" device in the device group and can restrict service usage of the "secondary device" that can be allocated to the shared service plan to a specific subset of service activities. Par. 788; or a service plan bundle, e.g., an "unlimited" talk, "unlimited" text and "unlimited" data plan, or an "unlimited" talk, "unlimited" text and a fixed allocation of data (an unlimited talk & text and X GB shared data plan).)

providing an offer of the bundle to one or more user devices of at least one additional user; (e.g., primary user offering the bundle to one or more secondary users 787; In some embodiments, a "primary" device (or a user with permissions capabilities) in the device group can share a service plan with a "secondary" device in the device group and can restrict service usage of the "secondary device" that can be allocated to the shared service plan to a specific subset of service activities. Par. 788; or a service plan bundle, e.g., an "unlimited" talk, "unlimited" text and "unlimited" data plan, or an "unlimited" talk, "unlimited" text and a fixed allocation of data (an unlimited talk & text and X GB shared data plan).)

receiving an indication that an additional user has acquired the bundle; ( e.g., usage information indicates that an additional child user has acquired the bundle par. 789; In some embodiments, the service usage information includes information about service usage for applications used, websites accessed, network endpoints communicated with, contacts (phone numbers, messaging identifiers, email addresses, etc.) communicated with.)

and providing a financial incentive to the user in response to the indication that the additional user has acquired the bundle.  (e.g., providing financial incentive such as reward points in response to usage of a shared application within the shared bundle par. 1046; In some embodiments, the UI location management service provider or UI location management service provider customer manages (for example, monitors or keeps track of) usage, visits, views, ad views, clicks, ad clicks, or user purchase revenue generated by the device user's use of service or on-device purchases, and manages (for example, monitors or keeps track of) of how many usage points (for example, point, virtual cash, megabytes, etc.) such events have generated for the user's account, and allows the user to convert the usage points into service or application usage (for example, access service) allowance for one or more services or services plans. In some embodiments, management system 10601 counts service launch object interactions or banner ad views, coupon clicks, etc. and gives credit for service or application, discount account, reward points or cash.)

Claim 14:
Claim 14 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale in claim 1 to reject claim 14. 
Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale in claim 3 to reject claim 15. 
Claim 16 depends on claim 14:
Claim 16 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale in claim 4 to reject claim 16. 
Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale in claim 5 to reject claim 17. Claim 18 depends on claim 14:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale in claim 8 to reject claim 18. 
Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale in claim 9 to reject claim 19. 
Claim 20:
Claim 20 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale in claim 1 to reject claim 20. 

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant argues that Raleigh at best describes that a user may select to display certain information related to “prepaid services” or “post-paid services”. However, such user selection of what information to display is different from a “subscription platform’ (of a wireless carrier network), as recited in claim 1, selectively displaying information based on a determination of whether a user has a “prepaid” or “post-paid” subscription plan (which does not involve any input from a user). Consequently, Applicant respectfully submits that this disclosure of Raleigh also does not teach or suggest the above-recited element of claim 1. (see Response; page 13)

Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selectively displaying information based on a determination of whether a user has a “prepaid” or “post-paid” subscription plan (which does not involve any input from a user).  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner notes that there is nothing in the claim language that requires “determining” that does not involve any input from a user. Under, BRI, the term “determining”, may be based on user input. In other words, there is nothing in the claims or the specification that describes determining without user input. Therefore, such an amendment would be considered new matter.
Examiner submits that a program platform determines what services to display based on user input as noted by Applicant, teaches or suggests  “wherein the information on the one or more third-party services provided on the common ordering interface portal when the network subscription plan currently used by the user is the postpaid subscription is not provided on the common ordering interface portal when the subscription platform determines that the network subscription plan currently used by the user is the prepaid subscription plan.”

For at least the foregoing reasons, Examiner maintains the prior art rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145